Citation Nr: 0718822	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-03 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to survivor's benefits as a 
child of the veteran (and consequently entitled to VA 
benefits based on his service).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel


INTRODUCTION

The veteran had recognized military service during World War 
II, including time spent as a prisoner of war (POW).  He died 
in November 2000.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Philippines, which determined that the 
appellant is not entitled to survivor's benefits.  

In July 2006, the appellant testified before the undersigned 
Veterans Law Judge during a Travel Board Hearing held at the 
Manila RO.


FINDINGS OF FACT

1.  The appellant is the veteran's adult daughter more than 
60 years of age.

2.  It is not asserted, nor does the evidence show, that the 
appellant was permanently incapable of self-support before 
reaching the age of 18.  


CONCLUSION OF LAW

The appellant is not a child of the veteran, and is not 
entitled to VA benefits on account of his service. 38 
U.S.C.A. § 101(4) (West 2002 & Supp. 2005); 38 C.F.R. § 3.57 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).

In the instant case, eligibility for VA benefits as the child 
of a veteran is outlined by statute and regulation; thus, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  Regardless, the appellant has received 
actual notice of what is needed to establish entitlement to 
benefits as a child of the veteran (including as a threshold 
matter that she must either be under age 18, or under age 23 
if attending school; or be a helpless child, i.e., became 
permanently incapable of self-support before attaining age 
18).  See the August 2004 notice letter and the September 
2004 decision letter on appeal.  Any further notice of these 
threshold criteria would be redundant and pointless.

B.	Factual Background, Legal Criteria, and Analysis

Evidence of record establishes that the veteran had 
recognized service during World War II, including time served 
as a POW.  The veteran died in November 2000.  Dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318 were awarded in January 2002.  The appellant is 
seeking recognition as a surviving child for purposes of 
those benefits.

The record contains no birth certificate verifying the 
appellant's date of birth. The appellant herself testified 
during her hearing that she was born in November 1943.  The 
Board notes that this is entirely consistent with information 
in other records on file, such as an October 1977 claim for 
benefits on which the veteran had likewise listed November 
1943 as the month and year of her birth.    

While the appellant is indeed the adult daughter of the 
deceased veteran, she is more than 60 years old and does not 
qualify as a child for purposes of receiving survivor's 
benefits.

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Under the governing statute and regulation outlined above 
(and as the appellant has been advised by the RO), to 
establish that she is a "child of the veteran" the appellant 
must satisfy criteria that include that she is under age 18, 
or under age 23 and attending school, or is a "helpless 
child" (shown before age 18 to be incapable of self-
support).  

Here, the appellant is more than 60 years old, and the 
evidence does not suggest (nor is it alleged) that she is a 
"helpless child".  There is no provision in applicable VA 
laws and regulations providing entitlement to death benefits 
for children of veterans beyond the age of 23.  

	(CONTINUED ON NEXT PAGE)


In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal to establish that the appellant is a child of the 
veteran and consequently entitled to VA benefits based on his 
service is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


